Harris, Justice.
The complaint in this action is in form and effect a declaration at common law: one, too, of the most objectionable description. To sustain such a pleading, would be to hold that any party is at liberty to choose between common law pleadings, and the pleadings prescribed by the Code. If a pie ad*440ing like this, is sanctioned by the Code, then, indeed, it is a misnomer to call that act, “ an act to simplify and abridge plead ings. The complaint is in no respect conformable to the requirements of the second subdivision of the 142d section of the Code. Unless, therefore, the plaintiffs shall, within twenty days amend their complaint so as to make it conform to those requirements, all the causes of action, or counts, stated therein, except the first, are to be stricken out as redundant, or irrelevant. The defendants are also entitled to the costs of this motion.